DETAILED ACTION
Claims 1-2, 4-18 and 21-23 (filed 11/30/2020) have been considered in this action.  Claims 3 and 19-20 have been canceled.  Claims 1-2, 10, 14-15 and 21-22 have been amended.  Claims 4-8, 11-13, 16-18 and 23 have been presented in the same format as previously presented.

Response to Arguments
Applicant’s arguments, see page 11 paragraph 4, filed 11/30/2020, with respect to rejection of claims 1-2, 4-18 and 21-23 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-2, 4-18 and 21-23 under 35 U.S.C. 103 has been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Based upon a thorough searching of the prior art of record, no teaching or obvious combination of teachings has been found to suggest the features relating to an HVAC system that determines a revised target bill amount that is achievable in response to determining that the target bill amount is unachievable for one or more weather conditions, and which generates one or more proposed .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             

/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116